197 Ga. App. 225 (1990)
398 S.E.2d 261
IN THE INTEREST OF R. A. W., a child.
A90A1190.
Court of Appeals of Georgia.
Decided October 10, 1990.
Hagler, Hyles & Cain, M. Stephen Hyles, for appellant.
Douglas C. Pullen, District Attorney, Bradford R. Pierce, Assistant District Attorney, for appellee.
COOPER, Judge.
A petition of delinquency was filed against appellant alleging that he committed the offenses of criminal damage to property (OCGA § 16-7-23), interference with government property (OCGA § 16-7-24) and criminal trespass (OCGA § 16-7-21). The trial court directed a verdict in favor of appellant on the counts of criminal damage to property and criminal trespass and adjudicated appellant delinquent based on the offense of interference with government property.
Appellant's sole enumeration of error is that the evidence was insufficient to support the adjudication of delinquency. "Where a juvenile is charged with an offense which for an adult would be a crime, the standard of proof in the lower court is `beyond a reasonable doubt.' [Cits.] On appeal we thus apply the rule of Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979), which is whether a rational trier of fact could reasonably have found from the evidence presented proof that the juvenile committed the offense beyond a reasonable doubt. [Cit.]" In the Interest of C. D. L., 184 Ga. App. 412 (361 SE2d 527) (1987).
A witness for the State testified that appellant admitted to her that he had torn down some traffic control signs in the neighborhood. "On appeal the Court is bound to construe the evidence with every inference and presumption in favor of upholding the findings of the trier of fact, here the trial court. [Cit.] The issues of the credibility of the witnesses and the resolution of conflicts in the evidence fall within the province of the trial court. [Cit.] Application of these principles leads to the conclusion that the evidence was sufficient. [Cit.]" In the Interest of C. D. L., supra.
Judgment affirmed. Banke, P. J., and Birdsong, J., concur.